DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/22 has been entered.

Response to Amendment

Applicant's Amendment and Response filed 7/25/2022 has been entered and made of record. This application contains 20 pending claims. 
Claims 1 and 11 have been amended.
Claim 5-6 and 15-16 are cancelled.
Claims 21-24 are newly added.
This necessitated a new ground(s) of rejection presented in this Office action as stated below:

	Response to Arguments
Applicant's arguments filed 7/25/22 have been fully considered but they are not persuasive. See new grounds of rejection below.
Applicant argued that “feedback line configured to connect an output of the extractor circuit to the input signal in the measurement probe, the feedback line structured to add an inverse of the DC component extracted from the input signal back to the input signal". (Claim 1, as amended). The feedback line of amended Claim 1 is specifically distinct from a first connection line that couples the input signal to the claimed extractor circuit. For example, Fig. 1 of the application illustrates a first connection line, for example, through the DC rejection enable switch 112, to the extraction circuit 110. A feedback line, illustrated as the offset control line 120, provides an inverse of the extracted DC component of the input signal back to the input signal itself, through a different connection that provided the input signal to the extraction circuit. Paragraph [0024] describes the function provided by this feedback line as "[t]he inverse of the DC/LF component is transmitted back to the probe head 100 through the offset control line 120 and is added to the input signal to remove the DC/LF component so that only the AC component is amplified through the amplifier 108 to an output 118, which may be connected to a channel of the test and measurement instrument." (Application, paragraph [0024]). Reichel, conversely, has no separate feedback line. Figs. 2, 3, and 4 of Reichel show only a single connection between a connection between Reichel's probe tip 14 and the DC output carried on outputs 22 (Figs 2, 4), or output 26 (Fig. 3). Although Fig. 3 of Reichel illustrates three separate DC amplifier pickups 37, 39, and 42, only one of such pickups is active at any one time, depending on whether Reichel's user wishes to connect upstream (37), at the base point (39), or at the midpoint (42) of a divider, as detailed in paragraph [0039] of Reichel. Thus, as Reichel has a different configuration, and specifically lacks the combination of both a first connection line to the extractor circuit and a separate feedback line to the input signal, as recited in Claim 1, Reichel does not teach or suggest all of the features of Claim 1. In rejecting previously pending claim 5, the Office Action also cited Wang as teaching this feature, but, as best understood, Wang is directed to an oscilloscope circuit, and not to a measurement probe. In particular, Wang is directed to an "oscilloscope with high-frequency path and low-frequency path separation circuit" (Title), and specifically not to a test and measurement probe that provides separate AC and DC components of an input signal to an oscilloscope. Wang is therefore not fairly combinable with Reichel under 35 U.S.C. 103 as Reichel, like the claimed invention, is directed to a probe that provides separate AC and DC components of a test signal for measurement. Wang, conversely, receives an input signal at a single input at his oscilloscope (See, for example, input line 3 on Wang's figures 3-8). Thus, Wang, having only a single input, teaches away from the teachings of Reichel, which specifically provides two, separated, outputs, each carrying a distinct signal component. Further, even if they could be combined, the combination of Reichel and Wang fails to teach the claimed feature of "a feedback line configured to connect an output of the extractor circuit to the input signal in the measurement probe...", since neither Reichel nor Wang have a separate feedback line that couples to the input signal in the measurement probe. (Amended Claim 1, emphasis added). 
However, the claim does not recite that there is a separate feedback line and does not describe how the separate feedback line connected in the circuit.
According to fig. 1 of the pending application, that there are two feedback loops (loop through 116 and loop through 108) while the prior arts has one feedback loop that similar to loop through 116. However, the new amended claims do not disclose this feature.
As best understood, Reichel anticipates the amended claims.

Claim Objections
Claims 23-24 are objected to because of the following informalities:  Claims 23 and 24 should be “New” not “Previously Presented”.  Appropriate correction is required.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-9 and 21-24 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Reichel.


Regarding to claim 1, Reichel discloses a test and measurement probe structured to couple to a test and measurement instrument (fig. 2 show a measurement probe with probe 10. Hybrid cable 11, housing 12, interface 25 and measuring device 13. Fig. 4 shows probe 10 which is different than probe 10 of fig. 2 and hybrid cable 11), comprising: 
an input to (fig. 2-3[14]) the probe (fig. 2[10] or (fig. 3 shows combination of 50 and 35, 38, 44, 45)) to receive a single input signal (fig. 3[14] is a single probe tip), the single input signal including a direct current (DC) component and an alternating current (AC) component (paragraph 0035 discloses the signal included DC and AC components Reichel disclose the broadband signal instead of AC signal. However, a broadest reasonable interpretation, the broadband signal is an alternating signal); 
an extractor circuit in the probe (fig. 3[50 included 46, 47, 48] as extractor circuit) configured to receive the input signal through a first connection line (fig. 3 shows [14] which includes both DC and AC to the extractor circuit via R3) and to separate the AC component and the DC component from the single input signal (fig. 3 shows the input 14 to the extractor outputs DC at 26); 
a first output to output the AC component to the test and measurement instrument (fig. 3[14] to 44 then to 17); and 
a second output to output the DC component to the test and measurement instrument (fig. 3 shows 14 to [36] to [46-48] then output at 26); and a feedback line configured to connect an output of the extractor circuit to the input signal in the measurement probe (fig. 3 shows output of 46 feedback to the input signal 14 via 47 and 48), the feedback line structured to add an inverse of the DC component extracted from the input signal back to the input signal (fig. 3 shows input 14 connected to the inverting input of 46 thus the feedback add an inverse of the DC component extracted from the input signal back to the input signal).

Regarding to claim 21, Reichel discloses a test and measurement probe structured to couple to a test and measurement instrument (fig. 2 show a measurement probe with probe 10. Hybrid cable 11, housing 12, interface 25 and measuring device 13. Fig. 4 shows probe 10 which is different than probe 10 of fig. 2 and hybrid cable 11), comprising: 
an input (fig. 3[14]) to the measurement probe (fig. 3 shows combination of 50 and 35, 38, 44, 45) to receive a single input signal (fig. 3[14] is a single probe tip), the single input signal including a direct current (DC) component and an alternating current (AC) component (paragraph 0035 discloses the signal included DC and AC components Reichel disclose the broadband signal instead of AC signal. However, a broadest reasonable interpretation, the broadband signal is an alternating signal); 
an AC coupling circuit in the measurement probe (fig. 3[top path included 35, 44, 45] and bottom path include 50) configured to receive the input signal (fig. 3[14] includes both AC and DC) and to separate the AC component (fig. 3 shows [14] to top path where the AC component being separated from the 14) and the DC component from the single input signal (fig. 3 shows [14] to bottom path where the DC component being separated from the 14); 
a first output to output the AC component to the test and measurement instrument (fig. 3 shows AC output to 17 and fig. 2 shows 17 to the measurement instrument 13); and 
a second output to output the DC component to the test and measurement instrument (fig. 3 shows DC output to 26 and fig. 2 shows 26 to the measurement instrument 13).

Regarding to claim 2, Reichel discloses the test and measurement probe of claim 1, further comprising an analog-to-digital converter to receive the DC component (fig. 2 and 3 shows DC output from 11 and fig. 2  shows the DC output from 11 couple to A/D [18]) and convert the DC component to a digitized DC component, wherein the second output is configured to output the digitized DC component (paragraph 0035). 

Regarding to claims 3 and 23, Reichel discloses the test and measurement probe of claims 1 and 21 respectively above, further comprising a buffer (fig. 2 shows 19 considered as a buffer), the buffer configured to receive the DC component (fig. 2 shows 19 received the DC component 26 from output of 11) and output the DC component through the second output (fig. 2 shows 19 outputting the DC component 22). 

Regarding to claim 4, Reichel discloses the test and measurement probe of claim 1, wherein the extractor circuit (fig. 3[46-48]) is a DC rejection circuit configured to receive the input signal and output the DC component (fig. 3 shows 46-48 as a DC rejection circuit receiving input signal from 14 and output DC component). 

Regarding to claims 7 and 24, Reichel discloses the test and measurement probe system of claims 1 and 21 respectively above, wherein the input signal includes a differential signal (Reichel discloses the input signal included a differential signal (paragraph 0026 and fig. 4).

Regarding to claim 8, Reichel discloses the test and measurement probe of claim 1, wherein the first output (fig. 3 shows output to 17 from 45 which is same as fig. 2[17]) is connected to a first channel of the test and measurement instrument (fig. 2 shows output from 45 connected to 13 via 17) and the second output (fig. 3[26] which is as same as fig. 2[26]) is connected to a second channel of the test and measurement instrument (fig. 2 shows output from 26 connected to 13 via 19) different from the first channel (fig. 3 shows 17 and 26 are different channels). 

Regarding to claim 9, Reichel discloses the test and measurement probe system of claim 1, further comprising an isolation device to receive the DC component and output an isolated DC component to the second output (Reichel discloses the input signal included a DC and broadband components where the DC path is isolated from the broadband band path by isolation device).

Regarding to claim 22, Reichel discloses the test and measurement probe of claim 21, further comprising an analog-to- digital converter in the measurement probe to receive the DC component and convert the DC component to a digitized DC component (fig. 2 and 3 shows DC output from 11 and fig. 2  shows the DC output from 11 couple to A/D [18]), wherein the second output is configured to output the digitized DC component (paragraph 0035).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reichel as applied to claim 1 above, and further in view of Moriyasu.

Regarding to claim 10, Reichel discloses the test and measurement probe system of claim 1, except wherein the second output is connected to a digital multimeter input of the test and measurement instrument. 
Reichel discloses the measurement circuit connected to a display unit instead of a digital multimeter.
 Moriyasu discloses a measurement circuit connected to a DMM.
Therefore, at the time before the effective filing date, it would be obvious to connect the output of measurement probe system to a DMM as a matter of intended use.

Claims 11-12, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reichel, and further in view of Peschke.

Regarding to claim 11, Reichel discloses a method (fig. 2 show a measurement probe with probe 10. Hybrid cable 11, housing 12, interface 25 and measuring device 13. Fig. 4 shows probe 10 which is different than probe 10 of fig. 2 and hybrid cable 11), comprising: 
receiving a single input signal (fig. 3[14]) a probe head (fig. 3 shows combination of 50 and 35, 38, 44, 45), the single input signal (fig. 3[14]) at including a low frequency (LF) component and an alternating current (AC) component (paragraph 00035 discloses the signal included DC and broadband (AC) components); 
extracting the LF component from the input signal in the probe head in an extractor circuit (fig.3[46, 47, 48] as extractor circuit extracts DC component from 14); 
extracting the AC component from the input signal in the probe head in the extractor circuit (fig. 3[35, 38, 44, 45] extract AC component from 14); 
transmitting the AC component to a test and measurement instrument through a first output (fig. 3[35, 38, 44, 45] to 17 then to 13 as shown fig. 2); and 
subtracting the LF component from the signal input in the probe head through an offset control line that is separate from a line connected between the input signal and the extractor circuit (fig. 3 shows output of 46 feedback (offset control) to the input signal 14 via 47 and 48);
transmitting the LF component to the test and measurement instrument through a second output (fig. 3[50] to 26 then to 13 as shown fig. 2). 
However Reichel discloses the input signal including DC and AC components instead of LF and AC components.
Abstract of Peschke discloses measurement input circuit for a measurement device for measuring an electric signal in a device under test comprises a signal input that receives the electronic signal from the device under test. Paragraph 18 disclose the input signal is DC or low frequency and AC.
Therefore, at the time before the effective filing date, it would be obvious to measure electrical signal included DC or low frequency and AC as matter of intended use.

Regarding to claim 12, Reichel in view of Peschke discloses the method of claim 11, further comprising converting the LF component to a digitized LF component in the probe head, wherein transmitting the LF component includes transmitting the digitized LF component (paragraph 0034-35 discloses ADC and fig 3).
Reichel discloses the ADC (fig. 2[18]) placed in 12 instead of the probe head 10.
However, at the time before the effective filing date of the claimed invention, it would have been obvious to a person having an ordinary skill in the art to have the converting the LF component to a digitized LF component inside or outside the probe head 10 as an obvious variance design choice without scarifying quality with predictable result. The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant’s specification, to make the necessary changes in the reference device.” Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter.1984). Therefore, the court held that mere rearrangement of parts has no patentable significance since it would both not have modified the operation of the device and an obvious matter of design choice (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975): please see MPEP 2144.04 VI. C. Rearrangement of Parts for more details).

Regarding to claim 14, Reichel in view of Peschke discloses the method of claim 11, further comprising buffering the LF component to delay the transmission of the LF component through the second output (Reichel discloses a buffer fig. 3[19] for buffering the DC component through the DC output).

Regarding to claim 17, Reichel in view of Peschke discloses the method of claim 11, wherein the second output is a communication interface (Reichel discloses measuring device can transfer the measured results of the DC-voltage signal via a standardized interface (paragraphs 0026, 35, 37).

Regarding to claim 18, Reichel in view of Peschke discloses the method of claim 11, wherein transmitting the AC component (fig. 2-3[15]) to the test and measurement instrument (fig. 2-3 to 13 via 17) through the first output includes transmitting the AC component to the first channel of a test and measurement instrument; and wherein transmitting the LF component (fig. 2[16], fig. 3[50]) to the test and measurement instrument (fig. 2,3[13]) through a second output includes transmitting the LF component to a second channel of the test (fig. 2 shows output from 16 connected to 13 via 26) and measurement instrument different from the first channel (fig. 2 shows 17 and 36 are different channels). 

Regarding to claim 19, Reichel in view of Peschke discloses the method of claim 11, further comprising isolating the LF component prior to transmitting the LF component (Reichel discloses the input signal included a DC and broadband components where the DC path is isolated from the broadband band path by isolation device.

Regarding to claim 20, Reichel in view of Peschke discloses the method of claim 11, further comprising displaying the AC component and the LF component of the input signal simultaneously (paragraph 0037 of Reichel).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reichel in view of Peschke as applied to claim 11 above, and further in view of Moriyasu.

Regarding to claim 13, Reichel in view of Peschke discloses the method of claim 11, further comprising transmitting the LF component to a digital multimeter input of the test and measurement instrument (Peschke discloses the signal transmit to the oscilloscope). 
However Reichel in view of Peschke does not disclose transmitting the LF component to a digital multimeter input of the test and measurement instrument.
Moriyasu discloses a measurement circuit connected to a DMM.
Therefore, at the time before the effective filing date, it would be obvious to connect the output of measurement probe system to a DMM as a matter of intended use.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON T LE/           Primary Examiner, Art Unit 2863